Citation Nr: 1126283	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-27 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a hearing before the Board in May 2011.

The issue of new and material evidence to reopen a claim of service connection for residuals of traumatic head injury with seizures has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that his service-connected a PTSD is more disabling than currently rated.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran was last afforded a VA psychiatric examination in May 2009.  At the May 2011 personal hearing the Veteran testified that when he was last examined he had withheld information regarding his psychiatric symptoms from the examiner, thus the disability picture depicted in the May 2009 VA examination report was inaccurate.

The Board notes that while the VA examiner assigned a GAF score of 55, VA treatment records consistently show GAF scores of 43, with psychiatric symptoms that were not shown during the examination, to include suicidal and homicidal ideation.  Additionally, the at the personal hearing the Veteran stated that his psychiatric condition had worsened in the previous two years.  Most recently, his condition had been exacerbated by the loss of his spouse.  He explained that while she was alive, she had been a stabilizing force that kept him calm and in control of his psychiatric symptoms.  The Veteran reported that since the most recent VA examination he experienced more frequent episodes of violence.  His flashbacks, suicidal ideation, nightmares, memory problems, depression, irritability, and anxiety attacks, had increased in severity.  He also related increased isolation and difficulty following instructions, and occasionally forgetting where he was or what he was doing.  Although the Veteran's last examination is not unduly remote, because there may have been significant changes in his psychiatric condition, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board must remand this claim for a more current examination.   

Next, the record shows that the Veteran is currently unemployed and VA treatment records note that the Veteran's psychiatric symptoms interfered with his ability to secure or follow a substantially gainful occupation.  The Veteran has stated that he is unable to work due to his mental disorder.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for PTSD.  The granting of an increase for PTSD would potentially affect the issue of whether the Veteran was unemployable due to his service-connected psychiatric disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in May 2009.  To aid in adjudication, any VA medical records that have not yet been obtained should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from May 2009 to the present.  All attempts to secure those records should be documented in the claims folder.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Finally, the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.

3.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

